DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 11,115,908 B2 to Li et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:




Patent No.: US 11,115,908 B2
Instant Application 17/383,856
Claim 1: A network slice selection method performed by a by a radio access network (RAN) device, the network slice selection method comprising: 

obtaining network slice information comprising first attribute information of at least two different network slices of a first network; sending a first message to a terminal, wherein the first message comprises the network slice information; 

receiving a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal; and 

selecting based on the second attribute information of the first network slice, a second network slice, of the first network, to be accessed by the terminal.
Claim 13: A network slice selection method performed by a radio access network (RAN), comprising: 

sending network slice information to a terminal, wherein the network slice information comprises first attribute information of at least two network slices of a first network; and 

receiving, based on the network slice information, a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice of the at least two network slices


The instant application discloses virtually all the limitations of the patented application with the exception of “selecting based on the second attribute information of the first network slice, a second network slice, of the first network, to be accessed by the terminal”.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘selecting based on the second attribute information of the first network slice, a second network slice, of the first network, to be accessed by the terminal’ as disclosed by the patented application into this instant claim to effectively reduce communication latency and signaling overhead in wireless communication system.

Claim 2: The network slice selection method of claim 1, wherein the first attribute information of the at least two different network slices comprises: first identifier information of the at least two different network slices. 
Claim 14: The network slice selection method of claim 13, wherein the first access request message indicates slice information to be accessed by the terminal.
Claim 2: The network slice selection method of claim 1, wherein the first attribute information of the at least two different network slices comprises: 

first identifier information of the at least two different network slices; 

key service attribute information of the at least two different network slices; 

information about a service supported by the at least two different network slices; 
authorization information of the at least two different network slices; 

core network load information of the at least two different network slices; 

coverage information of the at least two different network slices, and wherein the second attribute information of the first network slice.
Claim 15: The network slice selection method of claim 13, wherein the first attribute information comprises one or more of the following: 

first identifier information of the at least two network slices; 

key service attribute information of the at least two network slices; 

information about a service supported by the at least two network slices; 

authorization information of the at least two network slices; 

core network load information of the at least two network slices; or 

coverage information of the at least two network slices.
Claim 10:  The network slice selection method of claim 9, wherein before sending the first message to the terminal, the network slice selection method further comprises: receiving, by the RAN device, a third message from the terminal, wherein the third message comprises indication information indicating that the terminal is to access the RAN device; and sending, by the RAN device, the first message to the terminal based on the indication information.


Claim 16: The network slice selection method of claim 15, wherein when the first attribute information comprises the authorization information of the at least two network slices, the second attribute information comprises third attribute information of a network slice corresponding to an authorized network slice.
Claim 7: The network slice selection method of claim 1, wherein the first access request message is a radio resource control (RRC) connection setup complete message.
Claim 17: The network slice selection method of claim 13, wherein the first access request message comprises a Radio Resource Control (RRC) connection request message or an RRC connection setup complete message.
Claim 14: The network slice selection method of claim 1, wherein the first access request message further comprises attribute information of the terminal, and wherein selecting the second network slice to be accessed by the terminal comprises: sending, by the RAN device, an access request rejection message to the terminal when the attribute information of th terminal does not satisfy a service function supported by first attribute information of the first network slice.
Claim 18: The network slice selection method of claim 13, wherein the first attribute information comprises attribute information of the terminal.  
Claim 1: A network slice selection method performed by a by a radio access network (RAN) device, the network slice selection method comprising: obtaining network slice information comprising first attribute information of at least two different network slices of a first network; sending a first message to a terminal, wherein the first message comprises the network slice information; receiving a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal.
Claim 19: The network slice selection method of claim 13, wherein the first attribute information is comprised in a broadcast system message or an access response message.  
Claim 2: The network slice selection method of claim 1, wherein the second attribute information of the first network slice comprises: first identifier information of the first network slice; key service attribute information of the first network slice; information about a service supported by the first network slice; authorization information of the first network slice; core network (CN) load information of the first network slice; or coverage information of the first network slice.
Claim 20:  The network slice selection method of claim 13, wherein the second attribute information comprises one or more of the following: identifier information of the first network slice; an indication of dedicated access resource information; a preamble of the first network slice; a signal of the first network slice; or a sequence of the first network slice.

 
4,	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 11,115,908 B2 to Li et al. in view of Patent No.: US 10,278,123 B2 to Wang et al. (Wang).
	As Independent Claim 1, Independent Claim 1 of Patent No.: US 11,115,908 B2 to Li et al. discloses all the subject matter with the exception of ‘a network slice selection method performed by a terminal’.
	However, Wang discloses a network slice selection method performed by a terminal (Fig. 7, ‘the UE 722 may report the multi-dimensional descriptor to the network. Based on this multidimensional descriptor provided by the UE 722, and on other information (e.g. subscription information) available in the network, the relevant functions within a certain network slice can be selected’, Col. 11, ll 50-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a network slice selection method performed by a terminal’ as disclosed Wang into Patent No.: US 11,115,908 B2 to Li et al. to effectively performing network slice selection in wireless communication system, Wang Col. 1, ll 31-38.
As Independent Claim 9, Independent Claim 1 of Patent No.: US 11,115,908 B2 to Li et al. discloses all the subject matter with the exception of ‘a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a terminal to’.
	However, Wang discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a terminal to (‘the processor 302 of the UE device 106 may be configured to implement part or all of the methods described herein, e.g., by executing program instructions stored on a memory medium (e.g., a non-transitory computer-readable memory medium)’, Col. 8, ll 11-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a terminal to’ as disclosed Wang into Patent No.: US 11,115,908 B2 to Li et al. to effectively performing network slice selection in wireless communication system, Wang Col. 1, ll 31-38.

Patent No.: US 11,115,908 B2
Instant Application 17/383,856
Claim 2: The network slice selection method of claim 1, wherein the first attribute information of the at least two different network slices comprises: first identifier information of the at least two different network slices.  
Claim 2: The network slice selection method of claim 1, wherein the first access request message indicates slice information to be accessed by the terminal.   
Claim 2:  The network slice selection method of claim 1, wherein the first attribute information of the at least two different network slices comprises: 

first identifier information of the at least two different network slices; 

key service attribute information of the at least two different network slices; 

information about a service supported by the at least two different network slices; 

authorization information of the at least two different network slices; 

core network load information of the at least two different network slices; 

coverage information of the at least two different network slices, and wherein the second attribute information of the first network slice.


Claim 3: The network slice selection method of claim 1, wherein the first attribute information comprises one or more of the following: 

first identifier information of the at least two network slices; 

key service attribute information of the at least two network slices; 
information about a service supported by the at least two network slices; 

authorization information of the at least two network slices; 

core network load information of the at least two network slices; or 

coverage information of the at least two network slices.
Claim 10:  The network slice selection method of claim 9, wherein before sending the first message to the terminal, the network slice selection method further comprises: receiving, by the RAN device, a third message from the terminal, wherein the third message comprises indication information indicating that the terminal is to access the RAN device; and sending, by the RAN device, the first message to the terminal based on the indication information.

Claim 4: The network slice selection method of claim 3, wherein when the first attribute information comprises the authorization information of the at least two network slices, the network slice selection method further comprises selecting third attribute information of a network slice corresponding to an authorized network slice as the second attribute information.
Claim 7: The network slice selection method of claim 1, wherein the first access request message is a radio resource control (RRC) connection setup complete message.
Claim 5: The network slice selection method of claim 1, wherein the first access request message comprises a Radio Resource Control (RRC) connection request message or an RRC connection setup complete message.  
Claim 14: The network slice selection method of claim 1, wherein the first access request message further comprises attribute information of the terminal, and wherein selecting the second network slice to be accessed by the terminal comprises: sending, by the RAN device, an access request rejection message to the terminal when the attribute information of th terminal does not satisfy a service function supported by first attribute information of the first network slice.
Claim 6: The network slice selection method of claim 1, wherein the first attribute information comprises attribute information of the terminal.
Claim 1: A network slice selection method performed by a by a radio access network (RAN) device, the network slice selection method comprising: obtaining network slice information comprising first attribute information of at least two different network slices of a first network; sending a first message to a terminal, wherein the first message comprises the network slice information; receiving a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal.
Claim 7: The network slice selection method of claim 1, wherein the first attribute information is comprised in a broadcast system message or an access response message.
Claim 1: A network slice selection method performed by a by a radio access network (RAN) device, the network slice selection method comprising: obtaining network slice information comprising first attribute information of at least two different network slices of a first network; sending a first message to a terminal, wherein the first message comprises the network slice information; receiving a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal.
Claim 8: The network slice selection method of claim 1, wherein the first attribute information is comprised in a broadcast system message or an access response message.
Claim 7: The network slice selection method of claim 1, wherein the first access request message is a radio resource control (RRC) connection setup complete message.
Claim 10: The computer program product of claim 9, wherein the first access request message comprises a Radio Resource Control (RRC) connection request message or an RRC connection setup complete message.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463